Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDSs received 6/26/2019 and 5/22/2019 have been considered. Any references that are lined through have not been considered because a copy of the cited NPL document has not been received. 37 CFR 1.98(a) requires a legible copy of each cited non-patent document. 
Claim Objections
Claim 4 is objected to because of the following informalities:  the “C(R16)2” of Formula V(a) should be “C(R16)2”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “step step-growth polymerization”. Removal of one of the “step”s is suggested.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “optionally, the dynamic thermosetting polymer further comprises one or more comonomers”. Polymers ordinarily do not “comprise” monomers, but are rather obtained from monomers via chemical reactions. The scope of the claim is unclear as it is uncertain whether it is intended that such comonomers be present in unreacted form, as is literally being set forth within the claim, or if the polymer is further formed from the comonomers, as is suggested by the specification. In the interest of compact prosecution, the latter construction is applied for the purpose of applying prior art. 
As claims 2-20 depend from claim 1, they are rejected for the same issue discussed above.
In claim 2, the variables Ar, Ar’, X1, R, and X4 are shown to be bivalent radicals within the Formulae. However, several of the options within the definitions of these variables are understood to be univalent (see “aryl”, “alkyl”, “heteroalkyl”, “alkenyl”, “heteroalkenyl”, “alkynyl”, “heteroalkynyl”, “cycloalkyl”, and “cycloalkenyl”). For instance, the ordinary meaning of the term “alkyl” is a univalent group derived from an alkane (see for instance IUPAC (Pure & Appl. Chem., 1995, 67, 1307-1375). Accordingly, the scope of what compounds are intended is unclear. Use of the suffix “ylene” instead of “yl” is suggested (e.g. “alkylene” instead of “alkyl”) is suggested since the suffix “ylene” is commonly used to denote bivalent radicals. 
Further with respect to claim 2, it is indicated that R, X1, and X4 can be an “alkoxy” group. Alkoxy normally refers to the univalent group –O-X where X is an alkyl IUPAC). It is unclear exactly how these variables can be alkoxy groups. 
As claims 3-5 depend from claim 2, they are rejected for the same issue discussed above.
In claim 3, the variables X1 and X7 are shown to be bivalent radicals within the Formulae. However, several of the options within the definitions of these variables are understood to be univalent (see “aryl”, “alkyl”, “heteroalkyl”, “alkenyl”, “heteroalkenyl”, “alkynyl”, “heteroalkynyl”, “cycloalkyl”, and “cycloalkenyl”). For instance, the ordinary meaning of the term “alkyl” is a univalent group derived from an alkane (see for instance IUPAC (Pure & Appl. Chem., 1995, 67, 1307-1375). Accordingly, the scope of what compounds are intended is unclear. Use of the suffix “ylene” instead of “yl” is suggested (e.g. “alkylene” instead of “alkyl”) is suggested since the suffix “ylene” is commonly used to denote bivalent radicals. 
Further with respect to claim 3, it is indicated that X1 and X7 can be an “alkoxy” group. Alkoxy normally refers to the univalent group –O-X where X is an alkyl group (see the definition of “alkoxide” within IUPAC). It is unclear exactly how these variables can be alkoxy groups. 
Further with respect to claim 3, claim 3 indicates R1 through R15 can be various functional groups that connect more than one organic radical (see for instance “carbonyl” or “ether”). It is unclear what is meant or implied such recitations. For instance in the case of “carbonyl”, is the claim requiring a carbonyl functionality (–C(O)-) to be directed attached to the benzene rings within the Formulae or is some generic radical that comprises a carbonyl being required? Also, the “(C1-C6)-alkoxy” groups are 
As claims 4 and 5 depend from claim 3, they are rejected for the same issues discussed above.
With respect to claim 4, claim 4 indicates R1, R2, R3, R4 and R6-R9 can be various functional groups that connect more than one organic radical (see for instance “carbonyl” or “ether”). It is unclear what is meant or implied such recitations. For instance in the case of “carbonyl”, is the claim requiring a carbonyl functionality (–C(O)-) to be directed attached to the benzene rings within the Formulae or is some generic radical that comprises a carbonyl being required? Also, the “(C1-C6)-alkoxy” groups are “ethers”, which brings up the issue as to whether the “(C1-C6)” recitation is actually being required or not. The same issue applies to other recited functional groups (e.g. “sulfide”/”disulfide” with respect to “(C1-C6)-heteroalkyl”). 
As claim 5 depends from claim 4, it is rejected for the same issue discussed above.
Claim 6 recites “wherein the dynamic thermosetting polymer further comprises one or more comonomers”. Polymers ordinarily do not “comprise” monomers, but are rather obtained from monomers via chemical reactions. The scope of the claim is unclear as it is uncertain whether it is intended that such comonomers be present in unreacted form, as is literally being set forth within the claim, or if the polymer is further formed from the comonomers, as is suggested by the specification. In the interest of 
As claim 7 depends from claim 6, it is rejected for the same issue discussed above.
Claim 7 recites “wherein the polymer comprises one or more comonomers”. Polymers ordinarily do not “comprise” monomers, but are rather obtained from monomers via chemical reactions. The scope of the claim is unclear as it is uncertain whether it is intended that such comonomers be present in unreacted form, as is literally being set forth within the claim, or if the polymer is further formed from the comonomers, as is suggested by the specification. In the interest of compact prosecution, the latter construction is applied for the purpose of applying prior art. 
Claim 16 recites “wherein the ratio of the plasticizer to a boronic acid group(s) of the monomers is from 1 to 3”. The scope of the claim is unclear as it is unspecified whether the ratio is by mole or by weight. Also, it is unclear whether the recitation of “1 to 3” means “1:1 to 3:1” or if claim 16 is meant to be limited to 1 plasticizer per 3 boronic acid groups. 
Claim 19 recites “wherein the dynamic thermosetting polymer exhibits minimal loss in tensile stress-strain when reprocessed”. The term “minimal” is a relative term that renders the scope of the claim unclear. It is uncertain as to what intended degree of change in tensile stress-strain is being required with respect to ascertaining what polymers are within or outside the scope of the claims.
Claim 20 recites “where the dynamic thermosetting polymer is used as an adhesive…”. It has been previously held that a single claim which claims both an 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwaneveld (WO 2009/127896 A1).
It is noted that claims 1-20 are recited in the product-by-process format by use of the language, “formed from…” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe
Regarding Claims 1 and 2, Zwaneveld teaches polymers derived from 1,4-benzenediboronic acid that forms boroxine crosslinks (Abstract). 1,4-benzenediboronic acid is consistent with Formula III(b) of claim 2 whereby Ar = benzene (arylene) and X1 is not present. With respect to the polymer being “dynamic thermosetting” and “malleable, can be recycled back to monomers, and/or is capable of being reprocessed”, the polymers of Zwaneveld are no different in structure than what is present claimed/described within the specification. Accordingly, such characteristics are seen to necessarily be present in the absence of evidence to the contrary. See also Page 17 of Zwaneveld were reversibility of the polymeric network is described. 
Regarding Claims 3, 6, and 7, although  Zwaneveld creates the polymers from 1,4-benzenediboronic acid, the resulting polymer structure is no different in structure than what would be obtainable by using oligomeric reactants and/or mixtures of oligomeric reactants and monomeric reactants, whereby oligomeric reactants can be, for example, of the structure:
    PNG
    media_image1.png
    337
    511
    media_image1.png
    Greyscale
consistent with Formula IV(a) of claim 3 where R1 through R9 = H and X1 = C6 ester, since the group can be broadly construed as a boronic ester. Likewise, either 1,4-benzenediboronic acid or the above oligomer satisfies all limitations of claim 6 concerning comonomer since “Ar” of formula I is an aryl with one or more substituents, at least one being boronic acid group. The above 
Regarding Claims 8 and 9, claims 8 and 9 only further limit the polymer by the process by which it is obtained. In this regard, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the product-by-process claims.
Regarding Claims 17-19, the polymers of Zwaneveld are no different in structure than what is present claimed/described within the specification. Accordingly, the characteristics of claims 17-19 are seen to necessarily be present in the absence of evidence to the contrary.
Regarding Claim 20, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between the polymers claimed and those taught by Zwaneveld, such polymers are seen to be capable of being used in the same manner specified by claim 20 in the absence of evidence to the contrary. 
Claim(s) 1, 8-10, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Delpierre (Chem. Eur. J. 2017, 23, 6730-6735).
It is noted that claims 1-20 are recited in the product-by-process format by use of the language, “formed from…” Case law holds that: Even though product-by-process In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 1, Delpierre teaches dynamic crosslinked polymer systems comprising a plurality of boroxine crosslinks (Abstract; Figures 1-3 and Scheme 1). With respect to polymer being formed from boronic acid monomers, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the product-by-process claims. With respect to the polymer being “dynamic thermosetting” and “malleable, can be recycled back to monomers, and/or is capable of being reprocessed”, the polymers of Delpierre are no different in structure than what is present claimed/described within the specification. Accordingly, such characteristics are seen to necessarily be present in the absence of evidence to the contrary. See also Abstract and Page 6730 where the polymers are taught to be dynamic/reversibly crosslinked. 
Regarding Claims 8 and 9
Regarding Claim 10, Delpierre teaches exposing the polymers to humidity (i.e. adding water) to effect softening (Page 6732). Accordingly, Delpierre describes adding water as a plasticizer. 
Regarding Claim 19, the polymers of Delpierre are no different in structure than what is present claimed/described within the specification. Accordingly, the characteristics of claim 19 is seen to necessarily be present in the absence of evidence to the contrary.
Regarding Claim 20, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between the polymers claimed and those taught by Delpierre, such polymers are seen to be capable of being used in the same manner specified by claim 20 in the absence of evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwaneveld (WO 2009/127896 A1) in view of Korich (J. Poly. Sci. A. 2010, 48, 5767-5774).
Zwaneveld teaches polymers derived from 1,4-benzenediboronic acid that forms boroxine crosslinks (Abstract). 1,4-benzenediboronic acid is consistent with Formula III(b) of claim 2 whereby Ar = benzene (arylene) and X1 is not present. With respect to the polymer being “dynamic thermosetting” and “malleable, can be recycled back to monomers, and/or is capable of being reprocessed”, the polymers of Zwaneveld are no different in structure than what is present claimed/described within the specification. Accordingly, such characteristics are seen to necessarily be present in the absence of evidence to the contrary. See also Page 17 of Zwaneveld were reversibility of the polymeric network is described.
 Regarding Claims 10-12 and 16, Zwaneveld differs from the subject matter claimed by the further incorporation of pyridine-based plasticizer. Korich is also directed toward the creation of polymeric assemblies via formation of boroxines from boronic acid functionalities (Figure 3). Korich teaches the inclusion of pyridine aids in Zwnaeveld because doing so would drive the equilibrium toward boroxines under mild and efficient conditions as taught by Korich. As clearly indicated by Korich, the pyridine coordinates to the boroxine (Figure 3), much like how the “pyridine-based plasticizers” are within the instant specification (Figure 3B). Accordingly, the pyridines of Korich are seen to intrinsically function as “pyridine-based plasticizers” absent evidence to the contrary. Korich illustrates using one molecule of pyridine per 3 boronic acid groups (Figure 3). 
Regarding Claims 13-15, it is noted the pyridine compound of Korich is an “amine-based plasticizer”. Since claims 13-15 do not require that the plasticizer be a pyridine-based plasticizer having the structure of claim 13, the combination of references meets the claims. 
Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delpierre (Chem. Eur. J. 2017, 23, 6730-6735) in view of Korich (J. Poly. Sci. A. 2010, 48, 5767-5774).
Delpierre teaches dynamic crosslinked polymer systems comprising a plurality of boroxine crosslinks (Abstract; Figures 1-3 and Scheme 1). With respect to polymer being formed from boronic acid monomers, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the product-by-process claims. With respect to the polymer being “dynamic thermosetting” and “malleable, can be recycled back to monomers, and/or is capable of Delpierre are no different in structure than what is present claimed/described within the specification. Accordingly, such characteristics are seen to necessarily be present in the absence of evidence to the contrary. See also Abstract and Page 6730 where the polymers are taught to be dynamic/reversibly crosslinked.
 Regarding Claims 10-12 and 16, Delpierre differs from the subject matter claimed by the further incorporation of pyridine-based plasticizer. Korich is also directed toward the creation of polymeric assemblies via formation of boroxines from boronic acid functionalities (Figure 3). Korich teaches the inclusion of pyridine aids in driving the equilibrium toward the desired boroxines, thus providing a mild and efficient alternative toward thermal dehydration which may result in partial decomposition (Page 5771). It would have been obvious to one of ordinary skill in the art to further incorporate pyridine into the compositions of Delpierre because doing so would drive the equilibrium toward boroxines under mild and efficient conditions as taught by Korich. As clearly indicated by Korich, the pyridine coordinates to the boroxine (Figure 3), much like how the “pyridine-based plasticizers” are within the instant specification (Figure 3B). Accordingly, the pyridines of Korich are seen to intrinsically function as “pyridine-based plasticizers” absent evidence to the contrary. Korich illustrates using one molecule of pyridine per 3 boronic acid groups (Figure 3).
Regarding Claims 13-15, it is noted the pyridine compound of Korich is an “amine-based plasticizer”. Since claims 13-15 do not require that the plasticizer be a pyridine-based plasticizer having the structure of claim 13, the combination of references meets the claims. 
Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
There are numerous polymeric systems in the prior art involving boroxine crosslinks, several of which are cited within the attached PTO-892. These references are not relied upon as they are seen to be cumulative with respect to the relied upon art above, but it is suggested Applicant take such art into account should claim amendments be drafted.
Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, claim 4 requires that the polymers be derived from monomers that include those of Formula V(a), V(b), or V(c), which illustrate two phenylboronic acid moieties linked via a substituted or unsubstituted alkylene, oxyethylene, or diaminoalkylene group. The closest prior art found with respect to these structures is Delpierre (Chem. Eur. J. 2017, 23, 6730-6735) and Mehta (Electrochimica Acta 2000, 45, 1175-1180)
Specifically, Delpierre describes polymers with the structure:
    PNG
    media_image2.png
    190
    221
    media_image2.png
    Greyscale
whereby the linked chains are imines derived from polypropylene glycol bis(2-aminopropyl ether). This structure differs significantly from Formula V(b) and V(c) since 1) an imine group is present and 2) the oxypropylene chains originate in the ortho position with respect to boronic acid group. 
Mehta teaches polymers of the structure:
    PNG
    media_image3.png
    440
    914
    media_image3.png
    Greyscale
which differs significantly with respect to Formula V(b) since benzyl groups attached to the oxyethylene groups are not present. 
The cited art fails to describe implied polymers derived from the monomers of claim 4 and does not provide sufficient motivation to utilize such monomers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764